Citation Nr: 1446853	
Decision Date: 10/22/14    Archive Date: 10/30/14

DOCKET NO.  12-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a left knee disorder, to include as due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the United States Air Force from January 2001 to December 2008.  The Veteran's service personnel records indicate service in Afghanistan and Iraq during this time period.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.

In a December 2013 decision, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development and readjudication.  The case has since returned to the Board for appellate review.  As will be discussed below, there was substantial compliance with all remand directives, and the Board may proceed with adjudication.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War; he was awarded the Afghanistan Campaign Medal with 1 service star and the Global War on Terrorism Expeditionary Medal.

2.  The Veteran's right knee joint and muscle pain became manifest during service in the Southwest Asia theater of operations, has not been attributed to a known clinical diagnosis, and has existed for at least 6 months pertinent to this appeal.

3.  The Veteran's left knee joint and muscle pain became manifest during service in the Southwest Asia theater of operations, has not been attributed to a known clinical diagnosis, and has existed for at least 6 months pertinent to this appeal.

CONCLUSIONS OF LAW

1.  Right knee joint and muscle pain is due to an undiagnosed illness as a result of service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 and Supp. 2013); 38 CFR §§ 3.102, 3.159, 3.303, 3.317 (2013). 

2.  Left knee joint and muscle pain is due to an undiagnosed illness as a result of service in the Southwest Asia theater of operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002 and Supp. 2013); 38 CFR §§ 3.102, 3.159, 3.303, 3.317 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5013A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In light of the favorable action taken herein below, a discussion of VA's duties to notify and assist is not necessary at this time.

In the Board's December 2013 remand, the AOJ was directed to request the Veteran's personnel records.  In addition, the remand instructed the AOJ to contact the Veteran to ask that he authorize VA to request medical records from any private medical providers who have treated him for his claimed bilateral knee complaints and for VA to obtain any identified records after receiving such authorization.  The December 2013 remand also directed that the Veteran be scheduled for a VA medical examination.  

The AOJ sent the Veteran a letter in March 2014 requesting that he identify the sources of any private medical records relevant to his claim.  The Veteran failed to respond to this request.  To schedule a VA medical examination in March 2014, the AOJ attempted to contact the Veteran with two separate telephone calls and mailed the Veteran a RSVP letter.  However, the Veteran did not attend his scheduled examination.  The AOJ was successful in obtaining the Veteran's personnel records to include in his file.  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required where there was substantial compliance with the Board's remand instructions).  As noted above, the Board is granting in full the benefits sought on appeal.  Consequently, assuming, without deciding, that any error was committed in properly developing the claim, such error was harmless and will not be further discussed.

II.  Governing Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted to a Persian Gulf War veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).  The symptoms must manifest either during active service in the Southwest Asia theater of operations or during the Persian Gulf War or to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 C.F.R. § 3.317(a); see also 76 Fed. Reg. 81,834 (Dec. 29, 2011) (extending the delimiting date).

In light of a veteran's history, physical examination, and laboratory tests, the disability cannot be attributable to any known clinical diagnosis.  Objective indications of chronic disability include both "signs" in the medical sense of objective indications evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6 month period will be considered chronic.  The six month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A disability referred to in this section shall be considered service connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a)(2)-(5).

With claims based on an undiagnosed illness, the veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1 (2004).  The signs and symptoms which may be manifestations of undiagnosed illness include, but are not limited to, muscle pain and joint pain.  38 U.S.C.A. § 1117, 1118; 38 C.F.R. § 3.317.  If signs or symptoms have been medically attributed to a diagnosed illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317; VAOPGCPREC 8-98 (August 3, 1998), published at 63 Fed. Reg. 56, 703 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Analysis

As an initial matter, the Board notes that the Veteran's DD 214 reveals that he received the Afghanistan Campaign Medal with 1 service star as well as the Global War on Terrorism Expeditionary Medal.  The Veteran's service personnel records further indicate he was deployed to Afghanistan.  Therefore, the evidence supports that he served in the Southwest Asia theater of operations during the Persian Gulf War.  In this case, the Veteran meets all of the above criteria.  

The Veteran contends that his knee pain began during his deployment to Afghanistan in August 2005 when he was exercising.  See January 2010 Claim, pages 9-10.  He claims that his knees were further aggravated by the fact that his military occupational specialty as a firefighter required him to carry 50 to 65 pounds of equipment.  See June 2011 Statement in Support of Claim; March 2012 VA Form 9.  The fact that the Veteran carried this equipment is consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a).

During service, the Veteran was seen for bilateral knee pain and multiple pathologies were suggested.  The Veteran's service treatment records reflect that in a July 2007 occupational health medical exam, he checked "yes" as to whether he was experiencing knee problems and further explained that he experienced ACL pain at times of activity.  See page 71.  When he sought treatment for his bilateral knee pain in June 2008, Osgood-Schlatter disease was suspected and the Veteran was sent for x-ray confirmation.  See page 37, 39.  The July 2007 x-ray impression based on 3 views of the bilateral knees stated that there was no radiographic evidence of Osgood-Schlatter disease.  See page 64.  His December 2008 separation physical noted that while he had experienced recent knee pain, the x-ray evidence was negative.  In December 2008, his continued complaint of knee pain led to treatment for bilateral patellar tendonitis.  See page 45.

After separation, the Veteran continued to claim that he experienced bilateral knee pain.  See April 2010 VA Examination, page 4; November 2010 Private Medical Opinion, page 1; June 2011 Statement in Support of Claim; March 2012 VA Form 9.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a layperson or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1356 (Fed. Cir. 2066) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence);  
The Veteran is competent to describe the symptoms of his bilateral knee pain both during and after service.  Clyburn v. West, 12 Vet. App. 296, 301 (1999) (medical evidence is not required to demonstrate chronic knee symptoms in service and continuity of symptoms after service).  The record contains no evidence to undermine the Veteran's assertions, thus, the Board finds these statements credible.

The Veteran was afforded a VA examination in April 2010.  The examiner found subjective bilateral tenderness, but no clinical or x-ray evidence to support a diagnosis of Osgood-Schlatter disease and no patellar abnormality or abnormal tendons.  See page 5, 9.  As a result, the examiner stated that the Veteran's subjective tenderness was nondiagnostic.  See page 9.  A private examination conducted at the VA's request in November 2010 found objective evidence of pain.  The private doctor noted tenderness and grinding in both the right and left knee.  See November 2010 Private Medical Opinion, page 1.  He found that he could not diagnose Osgood-Schlatter disease based on the examination and x-rays and also opined that subjective pain was the only blatant disability.  See page 3.

The Board notes that although the Veteran received suggested diagnoses in service of Osgood-Schlatter disease and bilateral patellar tendonitis, each of the doctors who examined him post-service was unable to make a diagnosis for his bilateral knee pain based on the x-ray and clinical evidence.  Consequently, the Board finds that the knee pain cannot be attributed to a known clinical diagnosis.  

Based upon the evidence as provided, the Veteran has an undiagnosed illness productive of a bilateral knee joint/muscle pain that has existed at least as early as 2007.  Resolving all doubt in favor of the Veteran, the Board concludes that service connection for a right knee and left knee joint and muscle pain is warranted.  See 38 C.F.R. § 3.317.



ORDER

Service connection for right knee joint and muscle pain due to undiagnosed illness is granted.

Service connection for a left knee joint and muscle pain due to undiagnosed illness is granted.


____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


